DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 26 Oct 2020, in which claim 18 is amended to change the scope and breadth of the claim.

This application is the national stage entry of PCT/US14/25918, filed 13 Mar 2014; and claims benefit of provisional application 61/792,984, filed 15 Mar 2013.

Claims 18-21, 23-41, 44-45, and 47 are pending in the current application. Claims 27-38, drawn to non-elected inventions, are withdrawn. Claims 18-21, 23-26, 39-41, 44-45, and 47 are examined on the merits herein.

	The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 26 Oct 2020, in which claim 18 is amended to change the scope and breadth of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claims 18-21, 23-26, 39-41, 44-45, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase "wherein the amount of the antibiotic is about 1/4 to about 3/4 of the manufacturer's recommended dose." in claim 18 is a relative term which renders the claim indefinite.  The term "amount of the antibiotic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "amount of the antibiotic" is defined relative to "the manufacturer's recommended dose" which will depend on the particular intended use and particular antibiotic. For example, an antibiotic may be used topically to treat an infected wound, administered to treat a systemic infection, or fed to livestock as growth promoters, where the amount of antibiotic defined as "the manufacturer's recommended dose" would depend upon the intended use of a manufacturer. Therefore said "amount of the antibiotic" will vary depending on both the particular use and particular antibiotic selected as a reference value, therefore it is unclear what amount is required by the claim. Claims 19-21, 23-26, 39-41, 44-45, and 47 depend from claim 18 and incorporate all limitations therein, and do not clarify the meaning or scope of said amount. See also MPEP 2173.05 at II. providing "A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989)." In the instant case the amount is defined in relation to "the manufacturer's recommended dose", which will depend on the particular intended 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 26 Oct 2020, have been fully considered and not found to be persuasive.
	As detailed in the modified grounds of rejection above, the recitation "wherein the amount of the antibiotic is about 1/4 to about 3/4 of the manufacturer's recommended dose" is interpreted as defining the amount of the antibiotic by reference to a value that is variable based on an intended use of a manufacturer, therefore the claim is indefinite because the scope of the claim is defined by reference to an undefined variable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Amended Claims 18-21, 23, 25, 44-45, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al. (US 2012/0142619 A1, published 7 Jun 2012, filed 2 Jul 2010 in English, of record) in view of Bischofberger et al. (US 5763483, issued 9 Jun 1998, of record), Ilyushina et al. (Antiviral Research, 2006, 70, p121-131, of record), and Levin et al. (Bull. N. Y. Acad. Med., 1975, 51(9), p1020-1038, cited in PTO-892).
9 includes CH3 and (CH2)nCH3 where n=1-20 (page 2, paragraph 0031-0033), and teaches the embodiment of ethyl N-acetyl-neuraminate (example 3 at page 7, paragraph 0135). Jin et al. teaches 
Jin et al. does not specifically disclose the embodiment of a composition comprising N-acetylneuraminic acid, a structural derivative of N-acetylneuraminic acid and an antibiotic, and does not specifically disclose that the combination of N-acetylneuraminic acid and N-acetyl-neuraminate methyl ester with a therapeutic such as oseltamivir reduces the amount of the therapeutic required to be effective (instant claim 18).
Bischofberger et al. teaches carbocyclic compounds for inhibiting neuraminidase (abstract; column 1, lines 10-45). Bischofberger et al. teaches the compound having general formula (I) or (II) (column 1, line 65 to column 2, line 65). Bischofberger et al. teaches the embodiment of said compound 262 
    PNG
    media_image1.png
    123
    185
    media_image1.png
    Greyscale
(column 71, scheme 34; claim 2 at column 144, lines 1-10), also known in the art by the name 
Ilyushina et al. teaches the level of ordinary skill in the art before the time of the invention. Ilyushina et al. teaches the effect of combining the anti-influenza drugs available, where the combination of rimantadine hydrochloride and ribavirin exert an additive and, in specific concentrations, synergistic antiviral effect by reducing the virus yield of influenza virus; in a mouse model, the antiviral effect of the combined treatment of amantadine and ribavirin was greater than that of either single-drug treatment; and zanamivir combined with rimantadine or ribavirin led to more potent effects in vitro when these agents were used in combination (page 122, left column, paragraph 3). Ilyushina et al. teaches in their study of combined chemotherapy experiments with amantadine and oseltamivir carboxylate they could surmise that two drugs caused a greater antiviral effect than did each drug alone (page 129, right column, paragraph 3). 
Levin et al. teaches what was well-known in the art before the time of the invention regarding the principles of combination therapy. Levin et al. teaches systemic antibacterial combinations have been studied as early as the 1930s, when the results of 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Jin et al. in view of Bischofberger et al., Ilyushina et al., and Levin et al. to arrive at the composition comprising N-acetylneuraminic acid, N-acetyl-neuraminate methyl ester, and a therapeutic such as oseltamivir, and to select the amount of the oseltamivir in the composition. One of ordinary skill in the art would have been motivated to combine Jin et al. in view of Bischofberger et al., Ilyushina et al., and 9 includes CH3 and (CH2)nCH3 where n=1-20, and provides guidance for selecting the compound from within the disclosed genus with the analogous embodiment of ethyl N-acetyl-neuraminate. With regard to the property of the composition that the combination of N-acetylneuraminic acid and N-acetyl-neuraminate methyl ester with a therapeutic such as oseltamivir reduces the amount of the therapeutic required to be effective, Ilyushina et al. teaching the level of ordinary skill in the art before the time of the invention suggests one of ordinary skill in the art would Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)". In the instant case the combined teachings of Jin et al. in view of Bischofberger et al., Ilyushina et al., and Levin et al. suggest one of ordinary skill in the art would have been motivated to select the optimum or workable dose formulation by routine experimentation in view of the teaching that one of ordinary skill in the art would have reasonably expected that a smaller dose of two drugs in combination would be expected to cause the effect of a larger dose of either drug alone. 
Response to Applicant’s Remarks:

	As detailed in the modified grounds of rejection above, Levin et al. teaches one of ordinary skill in the art before the time of the invention would have understood the principles of combination antibacterial therapy, where one of ordinary skill in the art would have expected a smaller dose of two drugs in combination would be expected to cause the effect of a larger dose of either drug alone, or that for a reference dose of 95% inhibition for one drug a small dose of two drugs in combination would provide the same effect as the reference dose for either drug alone. Therefore the reduction of doses for combination antibacterial therapy would have been predictable and a result of routine experimentation to one of ordinary skill in the art having an understanding of the principles of combination antibacterial therapy.

Amended Claims 24, 26 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al. (US 2012/0142619 A1, published 7 Jun 2012, filed 2 Jul 2010 in English, of record) in view of Bischofberger et al. (US 5763483, issued 9 Jun 1998, of record), Ilyushina et al. (Antiviral Research, 2006, 70, p121-131, of record), and Levin et al. (Bull. N. Y. Acad. Med., 1975, 51(9), p1020-1038, cited in PTO-892) as applied to claims 18-21, 23, 25, 44-45, and 47, and further in view of Wang (US 2011/0085981 A1, published 14 Apr 2011, provided by Applicant in IDS mailed 16 Dec 2015).
Jin et al. in view of Bischofberger et al. teaches as above. As detailed above, Jin et al. teaches appropriate doses will be readily appreciated by those skilled in the art. 
Jin et al. in view of Bischofberger et al. does not specifically teach composition having the amount of N-acetylneuraminic acid and/or a structural derivative of N-acetylneuraminic acid as recited in the instant claim (instant claims 24, 26 and 39-41).
Wang teaches pharmaceutically useful compositions comprising the therapeutic targets and/or its derivatives or any other relevant candidates of the therapeutic target can be formulated, according to known methods such as by the admixture of a pharmaceutically acceptable carrier (page 11, paragraph 0171). Wang teaches the application of Acetylneuraminic acid and methionine or methionine-Zn, and the application of N-Acetylneuraminic acid and N-Acetylneuraminic acid methyl ester for the treatment of viral infection such as influenza infection (page 12, paragraph 0189), suggesting the use of combinations of agents. Wang teaches the embodiments of drugs for treatment of viral infections comprising N-acetylneuraminic acid (Neu5Ac) at the concentration of 2 mg/ml and a formulation consisted of the Neu5Ac (2 mg/ml) and the methionine (2 mg/ml) compared to a control of saline (page 17, paragraph 0284), and implying an aqueous formulation that one of ordinary skill in the art would understand to have a density of approximately 1 g/ml and addressing limitations of instant claims with regard to the concentrations recited as mg/g or mg/ml. 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Jin et al. in view of Bischofberger et al., Ilyushina et al., and Levin et al. further in view of Wang to select the amount of the N-acetylneuraminic acid 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 26 Oct 2020, have been fully considered and not found to be persuasive.
	Applicant’s remarks are addressed as above regarding the modified rejection based on the teachings of Jin et al. in view of Bischofberger et al., Ilyushina et al., and Levin et al. 

Conclusion
	No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN S LAU/Primary Examiner, Art Unit 1623